Citation Nr: 0013987	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1974.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection for a nervous disorder was denied.  


FINDING OF FACT

There is no competent evidence connecting a psychiatric 
disorder, to include schizophrenia, to service.


CONCLUSION OF LAW

The claim for service connection for psychiatric disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Where a veteran served 90 days or more and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has claimed that his psychiatric disorder was 
incurred when a U. S. Navy ship was fired and some sailors 
were killed.  He indicated that being placed on alert in 
Korea, in addition to falling from an electric line post and 
being involved in a jeep accident caused his psychiatric 
disorder.  The United States Army and Joint Services 
Environmental Support Group (ESG) was unable to locate 
information concerning the above mentioned ship incident and 
indicated that the veteran was not listed among the Army 
casualty files as injured.  The veteran has not alleged that 
his psychiatric disorder was the result of his direct combat 
with enemy forces.  His DD 214 showed that his military 
specialty was a lineman and a wireman.  He was not awarded 
any indicia of combat, such as a Purple Heart or a Combat 
Infantryman Badge.  Thus, the Board accordingly finds that 
the veteran is not shown to have engaged in combat and is 
thus not entitled to application of 38 U.S.C.A. § 1154(b).  

The Board notes that this is a reconstructed file.  Several 
attempts were made by the RO to obtain the veteran 's service 
medical records.  The National Personnel Records Center 
(NPRC) furnished only the separation examination report.  The 
July 1974 separation examination report does not list any 
psychiatric abnormalities.  

Background

The veteran was hospitalized for anxiety neurosis in July 
1975.  He was seen in the VA Mental Hygiene Clinic from 
December 1976 to August 1976.  The diagnoses were anxiety 
neurosis, anxiety and depression.  In March 1977 the labor 
department examiner diagnosed anxiety reaction.  The veteran 
was hospitalized at the VA Medical Center (VAMC) with severe 
anxiety neurosis from April 1977 to June 1977.  The VA 
psychiatrist, in July 1977, noted that the veteran was not 
psychotic.  

In November 1977 the veteran was hospitalized at the VAMC; 
the diagnosis was schizophrenia, undifferentiated type.  
Between May 1978 and May 1979 the veteran was seen in the VA 
Mental Hygiene Clinic.  The diagnoses were schizophrenic 
reaction and chronic schizophrenia.  The VA examined the 
veteran in April 1979; the diagnosis was schizophrenia, 
undifferentiated type with depression and sociopathic 
behavior by history.  Between October 1979 and November 1979 
the veteran was hospitalized at the VAMC with the diagnosis 
of chronic schizophrenia, undifferentiated type.  

The veteran was seen in the VA Mental Hygiene Clinic between 
January 1980 and March 1983.  The diagnoses were chronic 
schizophrenia; schizophrenic reaction and chronic 
schizophrenia undifferentiated type.  In January 1980 and 
between July 1980 and August 1980 the veteran was 
hospitalized with the diagnosis of chronic schizophrenia, 
undifferentiated type.  In January 1982 aggressive 
personality was diagnosed.  The VA examined the veteran in 
April 1982.  The diagnosis was chronic schizophrenia 
undifferiented type.  

In December 1996 the VA attempted to examine the veteran.  
Because of previous substance use the examiner determined 
that urine for toxicology test was needed to adequately 
evaluate the veteran.  However, the veteran refused to have 
his urine tested and left the office.  The VA examined the 
veteran in November 1998.  The diagnoses were substance use 
disorder, cocaine and alcohol abuse in alleged remission and 
borderline personality disorder.  The examiner opined that 
based on the veteran's history, records and current 
evaluation, he considered the above the correct current 
psychiatric diagnoses.  He considered the July 1975 
hospitalization and determined that it did not relate to the 
current neuropsychiatric disorder.  The veteran's 1975 
complaints of anxiety were related to his occupational and 
educational activities.  The December 1998 VA neuropsychology 
examination report impression was differed because the 
veteran lacked motivation and effort.  There was not enough 
reliable information available for appropriate diagnosis.  

Analysis

Having reviewed the record, the Board has concluded that the 
veteran has not submitted a well-grounded claim for service 
connection for a psychiatric disorder, to include 
schizophrenia.  Specifically, there is no evidence showing 
psychiatric treatment for schizophrenia or any other 
psychiatric disorder during the veteran's military service.  
In addition, the initial psychological reports, dated within 
one-year following the veteran's discharge, show that he was 
considered to have experienced difficulties with regard to 
his occupational and educational activities.  

Thus, the record indicates that the veteran's immediate post- 
service symptomatology was attributed to occupational and 
educational activities as opposed to a psychotic disorder.  A 
confirmed diagnosis of psychosis is not shown until November 
1977, at which time schizophrenia undifferentiated type was 
diagnosed.  This diagnosis is not shown during the statutory 
presumptive period, which is within one year following 
separation from service.  

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  Evidence of 
incurrence or aggravation of a psychiatric disorder in 
service has not been presented.  Service medical records do 
not mention a disease of or injury.  In fact, no 
abnormalities were noted on his 1974 separation examination.  
The Board notes that the veteran was discharged from service 
in August 1974 and there are no records showing treatment for 
a psychosis until November 1977, more than one year from his 
date of separation from service.  The veteran has not 
provided competent medical evidence of a nexus, or link, 
between service and his current a psychiatric disorder.  
Although the veteran has been seen for schizophrenia since 
November 1977 there is no medical opinion of record 
indicating a nexus between the veteran's current diagnosis 
and service.  

Service medical records are negative for treatment, 
complaints, or diagnosis relative to a psychiatric disorder.  
A post-service psychiatric hospitalization report, dated July 
1975, provided the diagnosis of anxiety neurosis.  Diagnosis 
for a psychotic disability is not shown until November 1977, 
at which time a VA psychiatrist indicated diagnoses of 
schizophrenia undifferentiated type.  The veteran's date of 
separation was August 1974.  He is not entitled to a 
presumption of service-incurrence for manifestation of 
psychoses to a compensable degree within one year following 
his discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(b) (1999).  The 
veteran's psychosis was manifested to a compensable degree 
more than two years following his discharge from active duty.  
There is no medical opinion to the effect that a psychiatric 
or any other psychotic disability was incurred during or as a 
result of the veteran's period of active military service.  

In addition, the record indicates that the veteran has been 
prosecuting a claim for service connection for a psychiatric 
disorder by VA for many years; however, there is no record of 
an opinion from any of his medical providers to the effect 
that a psychiatric disorder or any form of psychosis was 
manifested during or incurred as a result of the veteran's 
period of active military service.

Although the veteran contends that the post-service 
development of psychiatric difficulties must have been 
related to service he is a lay person.  As a layman, the 
veteran is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

For the reasons stated above, the Board finds that the 
veteran has not submitted a well-grounded claim for service 
connection for a psychiatric disorder, to include 
schizophrenia.  Therefore, the Board is unable to conclude 
that a psychiatric disorder was incurred in or aggravated by 
the veteran's period of active service, and as such, a grant 
of service connection is not warranted therefor.  
Accordingly, the veteran's claim is denied.

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorders to active service, he should petition 
to reopen his claim.  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

